Citation Nr: 1214389	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  08-07 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for residuals of traumatic brain injury (TBI) manifested by headaches, rated as 30 percent disabling from December 14, 2010. 

2. Entitlement to an initial rating in excess of 40 percent for residuals of TBI manifested by cognitive impairment not otherwise specified (NOS), as of October 23, 2008.


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2005 to January 2006. He served with the Army National Guard before and after active duty.

This matter was last before the Board of Veterans' Appeals (Board) in September 2010 on appeal from a December 2006 rating decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA). 

The RO, in pertinent part, granted entitlement to service connection for residuals of concussion with headaches and assigned a non-compensable disability rating. The RO subsequently issued a January 2008 rating decision assigning a higher, 10 percent, disability rating for headaches effective the date of initial entitlement. In a June 2009 supplemental statement of the case, the RO reajudicated the residuals of concussion and assigned a separate 40 percent disability rating, effective October 30, 2008, for the Veteran's cognitive residuals under the criteria for traumatic brain injury (TBI). In September 2010, the Board remanded the issues of entitlement to increased disability evaluations for headaches and for cognitive residuals of TBI for additional development.

Although the RO subsequently assigned a 30 percent disability rating for headaches, effective December 14, 2010, the Veteran has not indicated that his appeal is satisfied. His claims remain on appeal. AB v. Brown, 6 Vet.App. 35 (1993). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.




REMAND

The claims file reflects that pertinent medical evidence remains outstanding. The matter must be remanded to the RO/AMC for further development in accordance with VA's duty to assist. 

As an initial matter, the Board observes that the last VA treatment notes within the claims file were generated on June 9, 2009, but the claims file indicates that the Veteran received subsequent treatment. While this case is in remand status, the RO/AMC must gather updated VA treatment notes and associate them with the claims file. 

VA is legally required to "make as many requests as are necessary to obtain relevant records" in Federal possession. 38 C.F.R. § 3.159(c)(2) (2011). The Veteran has informed VA that he has been treated in the brain trauma program at Womack Army Medical Center, but the claims file does not reflect any VA attempts to obtain records of that treatment. The claims file also reflects that the Veteran continued his service with the Pennsylvania Army National Guard until at least May 2008, but no National Guard periodic evaluation reports or other potentially pertinent reserve records appear within the claims file. While this case is in remand status, the RO/AMC must take appropriate steps to obtain these records.

The Veteran has also informed VA health care practitioners of private treatment. He has specifically reported receiving care from a "local vet center" near Williamsport, Pennsylvania, from Dr. Greimel in Laurinburg, North Carolina, and from a speech therapist, Evelyn Galvis. The RO/AMC must provide the Veteran with authorization forms allowing for the release of all pertinent private treatment records. 

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Gather outstanding records of VA medical treatment - records generated after June 9, 2009- and associate them with the claims file.

2. Take appropriate steps to obtain records of the Veteran's treatment at Womack Army Medical Center and associate them with the claims file. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3. Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file. Also, specifically inquire if he has received any private hospital treatment pertinent to the issues on appeal. If any of the requested private records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. The records requested must specifically include, but are not limited to, records from: 

a. A local vet center near Williamsport, Pennsylvania;

b. Dr. Greimel in Laurinburg, North Carolina; and

c. Speech therapist Evelyn Galvis.

4. Attempt to locate any available Army reserve treatment records by contacting the Adjutant General of the Pennsylvania National Guard. Contact any other sources deemed appropriate. Request that all sources undertake searches for the Veteran's reserve records - particularly any periodic physical examinations and medical history questionnaires. In accordance with Washington v. Nicholson, 19 Vet. App. 362 (2005) and 38 C.F.R. § 3.159(c)(2), if unable to locate these records through conventional channels, further inquiry must be made to the National Personnel Records Center (NPRC) and the National Archives in an attempt to retrieve any available records or to confirm their loss or destruction. If no records can be located, make a formal finding as to their unavailability, inform the Veteran of the status of the records, and advise him that alternative forms of evidence can be submitted to substantiate the claims of entitlement to increased disability evaluations.

5. Readjudicate the Veteran's claims, to include consideration of the application of staged ratings. If the claims are not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


